Citation Nr: 0519502	
Decision Date: 07/18/05    Archive Date: 07/22/05	

DOCKET NO.  02-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

(The issue of whether the veteran is entitled to improved 
disability pension benefits based upon his income is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

A May 2004 RO decision, in part, granted service connection 
for post-traumatic stress disorder, assigning a 30 percent 
evaluation, and denied service connection for bilateral 
hearing loss.  The veteran filed a notice of disagreement 
with those actions in December 2004.  A March 2005 RO 
decision granted a 50 percent evaluation for post-traumatic 
stress disorder.  A statement of the case was issued in March 
2005 addressing the issues of an increased rating for post-
traumatic stress disorder and service connection for hearing 
loss.  The veteran did not file a substantive appeal with 
respect to those issues.  Therefore, the Board does not have 
jurisdiction.  See 38 C.F.R. § 20.200.  Moreover, the veteran 
indicated in a March 2005 report of contact that he was 
withdrawing his appeal concerning an increased rating for 
post-traumatic stress disorder and service connection for 
bilateral hearing loss.


FINDING OF FACT

The veteran's COPD is not related to active service, 
including exposure to Agent Orange during active service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).

The veteran did serve in Vietnam during the above-stated 
period.  There is no affirmative evidence to indicate that he 
was not exposed to Agent Orange.  Therefore, he is presumed 
to have been exposed to Agent Orange during his service in 
Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and certain disabilities 
subsequently become manifest, service connection may be 
granted on a presumptive basis.  38 C.F.R. § 3.307, 3.309 
(2004).  COPD is not one of the disabilities for which 
service connection may be established presumptively based on 
exposure to Agent Orange.

Service medical records are silent for complaint, finding, or 
treatment with respect to any pulmonary disability.  The 
reports of the veteran's July 1968 service separation 
examination and medical history completed in conjunction 
therewith reflect no complaint, finding, or treatment with 
respect to any pulmonary disability, including COPD.  The 
service separation examination reflects that the veteran's 
lungs and chest were normal.  Chest X-ray was negative.  

The report of a July 1976 private chest X-ray reflects an 
impression of old granulomatous disease.  An August 1978 
private treatment record reflects that the veteran complained 
of chest pain.  A February 1987 private treatment record 
reflects an impression that includes bronchitis.

A November 1995 private treatment record reflects an 
assessment that includes moderate COPD/emphysema, associated 
with continued tobacco abuse.

The report of a June 2002 private CT of the veteran's chest 
reflects an impression that includes subsegmental atelectasis 
in the left midlung.

In July 2002 the veteran submitted commentary from an unknown 
source indicating that small areas of atelectasis occur 
because of inadequate regional ventilation and abnormalities 
and surfactant formation from hypoxia, ischemia, hyperoxia 
and exposure to various toxins.  The veteran has indicated, 
in statements, his belief that Agent Orange is a hazardous 
toxin that has caused his COPD. 

Statements submitted by the veteran indicating his belief 
that Agent Orange has caused his COPD is based on his belief 
as a lay person, and he is not qualified, as a lay person, to 
furnish medical opinions or diagnoses, as such matters 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the veteran's statements 
are not probative in determining any correct diagnosis or 
etiology for any current diagnosis.

The source of the July 2002 commentary submitted by the 
veteran is unclear.  In any event, a general statement 
concerning causative agents, including a relationship of 
atelectasis to exposure to various toxins, does not provide 
any indication of a relationship between exposure to various 
toxins and the veteran's COPD.

There is no competent medical evidence indicating that the 
veteran had COPD or any pulmonary disability during his 
active service.  There is no competent medical evidence 
associating his currently manifested COPD with his active 
service or with exposure to Agent Orange while in Vietnam.  
While COPD is not one of the presumptive disabilities that 
has been shown to be related to exposure to Agent Orange, the 
veteran could submit evidence indicating a relationship 
between his currently manifested COPD and his exposure to 
Agent Orange.  See Combee v. Brown, 34 F3d 1039 (Fed. Cir. 
1994).  However, he has not submitted such evidence.  The 
only competent medical evidence that indicates any 
relationship or etiology for the veteran's COPD indicates 
that it is associated with the veteran's continued tobacco 
use.

The veteran has also offered his statement that he 
experienced  chest pain and pulmonary problems continuously 
following his active service.  The Board will address 
continuity of symptomatology as an alternative basis for 
finding service connection.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  The Court summarized the rule in 
Savage at 498 as follows:

The chronicity provisions of Section 
3.303(b) is applicable where evidence, 
regardless of it's date, shows that a 
veteran has a chronic condition in 
service or during an applicable 
presumption period and still has such 
condition.  Such evidence must be medical 
unless it relates to a condition as to 
which, under the Court's case law, lay 
observation is competent.  If the 
chronicity provision is not applicable, a 
claim may still be well grounded or 
reopened on the basis of Section 3.303(b) 
if the condition is observed during 
service or any applicable presumptive 
period, continuity of symptomatology is 
demonstrated thereafter, and competent 
evidence relates the present condition to 
that symptomatology.

In short, except in limited circumstances when lay 
observation may be competent evidence, competent medical 
evidence is still required to relate the veteran's current 
diagnosis to the continuing symptomatology.  In this case, 
the veteran's complaints relating to his chest and lungs may 
be due to a variety of causes.  Thus, it is not the type of 
continuity of symptomatology for which lay evidence would be 
competent nexus evidence.

Consequently, while the veteran has reported that he had had 
problems with his chest and lungs since service, it does not 
automatically entitle him to a finding that his currently 
diagnosed COPD are related to disease or injury during his 
active service.  There must be competent medical evidence 
that relates his symptoms, about which he has complained over 
the years, to his currently diagnosed disability, and, 
ultimately, to disease or injury during active military 
service or exposure to Agent Orange during service.  Once 
this relationship is established, then the evidence is 
weighed to determine whether entitlement to service 
connection is established.  

On the basis of the above analysis, there is no competent 
medical evidence associating the veteran's currently 
manifested COPD with his active service or with exposure to 
Agent Orange during active service.  The only competent 
medical evidence addressing any etiology for his COPD 
associates it with nonservice-related cause.  Therefore, a 
preponderance of the evidence is against the veteran's claim 
under any applicable theory.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the May 2002 notice to the veteran did not fully 
comply with the VCAA, as interpreted by the Court.  
Nonetheless, the Court acknowledged in Pelegrini, at 120, 
that where the veteran was not provided with notice prior to 
the initial AOJ decision, the veteran was entitled to content 
complying notice and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the complete notice was provided to the veteran 
after the initial adjudication, he has not been prejudiced 
thereby.  In addition to the May 2002 letter, VCAA notice was 
provided via letters in April 2003 and February 2005, as well 
as a statement of the case and supplemental statements of the 
case, including a June 2003 supplemental statement of the 
case providing the veteran with VCAA implementing 
regulations.  The content of these notices has fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The aforementioned VCAA letters, together with the statement 
of the case and supplemental statements of the case, informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claim.  For example, 
the letters, together with the statement of the case and 
supplemental statement of the case, informed the veteran that 
VA needed medical evidence showing that COPD was incurred in 
or aggravated by the veteran's active service or that it was 
related to his active service.  He was informed to advise VA 
of any evidence or information that he believed would support 
his claim, and if he had the evidence in his possession, he 
was requested to send it to the VA. 

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary on the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error. 

With respect to the VA's duty to assist, it appears that all 
available private medical records have been obtained as have 
the veteran's service medical records.  The veteran has 
indicated that he does not desire a personal hearing.  In an 
August 2002 communication he indicated that he was unable to 
obtain certain medical records from 1968 to 1995 and in a 
March 2005 communication he indicates that there is no 
further evidence to be submitted on his claim for service 
connection for COPD.  The veteran has not been afforded a VA 
examination.  His representative has requested that he be 
afforded an examination.  However, 38 C.F.R. § 3.159(c)(4) 
provides that VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
Such examination is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but there is competent evidence 
of a current diagnosis and the evidence establishes that the 
veteran suffered an event or injury during service or disease 
which may be presumptively service connected, and the record 
indicates that the claimed disability or symptoms may be 
associated with the event or injury in service.  There is 
competent medical evidence that the veteran currently has 
COPD, but there is no evidence that he has a disease for 
which presumptive service connection may be established or 
that he experienced an event or injury during service that is 
related to his current COPD.  Neither is there any evidence 
indicating that his claimed disability or symptoms may be 
associated with his service.  Therefore, a VA examination is 
not warranted.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim. 


ORDER

Service connection for COPD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


